Citation Nr: 0021220	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-04 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension, history of atrial fibrillation and 
chest pain syndrome.

2.  Entitlement to service connection for loss of teeth due 
to trauma.

3.  Entitlement to service connection for residuals of head 
injury, to include headaches.

4.  Entitlement to service connection for generalized anxiety 
disorder.

5.  Entitlement to service connection for degenerative disc 
disease and degenerative arthritis of the cervical spine 
(claimed as residuals of neck injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, and [redacted] 


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from September 1946 to 
July 1949.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veteran's current coronary artery disease with hypertension, 
history of atrial fibrillation and chest pain syndrome, and 
service.

2.  There is no medical evidence showing a nexus between the 
veteran's current loss of teeth, and service.

3.  There is no medical evidence showing a nexus between the 
veteran's current generalized anxiety disorder, and service.

4.  The record contains a diagnosis of residuals of head 
injury, to include chronic headaches, which has been related 
by medical professionals to the veteran's injuries from the 
motor vehicle accident which occurred in service as reported 
by the veteran.

5.  The record contains a diagnosis of degenerative disc 
disease and degenerative arthritis of the cervical spine, 
which has been related by medical professionals to the 
veteran's injuries from the motor vehicle accident which 
occurred in service as reported by the veteran.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
coronary artery disease with hypertension, history of atrial 
fibrillation and chest pain syndrome is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for loss 
of teeth due to trauma is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

3.  The claim of entitlement to service connection for 
generalized anxiety disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

4.  The claim of entitlement to service connection for 
residuals of head injury, to include headaches, is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
degenerative disc disease and degenerative arthritis of the 
cervical spine (claimed as residuals of neck injury), is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Coronary artery disease with hypertension, atrial 
fibrillation, chest pain syndrome, loss of teeth, and 
generalized anxiety disorder

In making a claim for service connection, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself in service and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (West 1991) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  Rose 
v. West, 11 Vet. App. 169, 171 (1998); see Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

Service incurrence is presumed for certain chronic diseases, 
including cardiovascular diseases, such as hypertension, when 
such diseases are manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran contends that he incurred hypertension, trauma to 
his teeth, and generalized anxiety disorder, due to injuries 
received in a motor vehicle accident in May 1949 while in 
service.  

A copy of a local newspaper account of the accident indicated 
that the veteran was unconscious at the scene but had 
regained consciousness at the local hospital where he was 
being prepared for transfer to a VA hospital.  It was further 
reported that the veteran had "sustained relatively minor 
injuries and was reported showing continuing improvement."  

With regard to the claims of service connection for 
cardiovascular disability and loss of teeth due to trauma, 
the Board finds that the veteran has failed to submit well 
grounded claims.  Specifically, the Board finds that there is 
no medical evidence of a link, or nexus, between the 
veteran's current cardiovascular disabilities and his missing 
teeth and his prior service.  

The veteran's service medical records show that on his 
entrance physical examination conducted in September 1946, he 
had normal blood pressure of 132/88.  At that examination, 
the veteran was also noted to be missing four teeth.  The 
treatment records with regard to his injuries due to the 
motor vehicle accident on May 15, 1949, contain no evidence 
of any dental trauma or cardiovascular injury, disease or 
disability.  He was afforded a dental survey on May 20, 1949, 
which noted he was missing three teeth.  Review of entries of 
dental treatment further showed that the veteran received 
dental fillings in a number of his teeth in July 1949 prior 
to his discharge.  On discharge examination conducted in July 
1946 the veteran again was noted to have normal blood 
pressure readings of 106/64 and 112/70.  

Post-service records, dated January 1997, from the Vaughan 
Evergreen Medical Center, note admission for atrial 
fibrillation.  At admission his blood pressure was 154/93 and 
a history of hypertension and anxiety was reported.  On 
follow-up admission in March 1997 for electrical 
cardioversion treatment of the atrial fibrillation, the 
diagnoses were atrial fibrillation, hypertension, chest pain 
syndrome, anxiety, and tobacco abuse.  

Report of VA general medical examination conducted in 
September 1998 also included diagnoses of essential 
hypertension, coronary artery disease, and history of atrial 
fibrillation, status post electrical cardioversion.  On VA 
dental examination conducted in September 1998, the veteran 
gave a history of having several teeth broken and some 
knocked out in May 1949 as a result of the accident.  It was 
noted that currently all, but 6, of his teeth were missing.  
It was further noted that the veteran had no bone loss of 
mandible, maxilla, or hard palate.  

Private medical report of G. R. Roberts, M.D., dated February 
1999, noted that the veteran had longstanding hypertension 
with current blood pressure of 160/80, and coronary artery 
disease.  A examination report for aid and attendance, dated 
March 199, from Dr. Roberts, indicated that the veteran's 
current blood pressure was 160/80 and he had a history of 
transient ischemic attacks, stroke, and chronic brain 
syndrome.

With regard to the claim of service connection for 
generalized anxiety disorder, the Board likewise finds it not 
well grounded.  Review of the veteran's service medical 
records revealed no evidence of any psychiatric disorder or 
disability, to include anxiety.  Post-service records 
indicate that in January 1997, when hospitalized for atrial 
fibrillation the veteran reported a history of hypertension 
and anxiety.  Private medical records from Barnes Family 
Medical Consultants, dated June and July 1997 noted that the 
veteran was seen for primary complaint of sexual dysfunction.  
During a follow-up visit in August 1997, the veteran 
complained of episodes of anxiety and was given a 
prescription for Xanax.  In September 1997, the assessment 
was sexual dysfunction and anxiety.  The veteran was afforded 
a VA psychiatric examination in September 1998, where it was 
noted that he had worked as a plumber until 1992; his wife 
had died of cancer in 1996 and he had nursed her for the four 
years prior to her death.  The veteran reported that he had 
been treated for anxiety for years and that one year ago he 
was treated by Dr. Barnes until his insurance ran out.  The 
examiner noted that the veteran was somewhat of a poor 
historian.  The diagnosis on Axis I was:  generalized anxiety 
disorder with bereavement.  The examiner noted that the 
veteran's stressors were his physical condition and the death 
of his wife.

As noted above, the Board found there was no medical evidence 
of record to support the veteran's allegations that either 
his current cardiovascular disabilities, missing teeth, or 
generalized anxiety disorder, is related to his prior period 
of service.  Thus, the Board concludes that the veteran has 
failed to satisfy his initial duty to submit a well-grounded 
claim as to his claims for cardiovascular disability, loss of 
teeth due to trauma, and generalized anxiety disorder.  
Specifically, the Board finds that the veteran has failed to 
present any medical evidence of a link or nexus between any 
such current disability and his prior service.  Therefore, 
the claims must be denied.  See Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table)

II.  Residuals of head injury, to include headaches, and 
degenerative disc disease and degenerative arthritis of the 
cervical spine (claimed as residuals of neck injury)

In the instant case, there is medical evidence of a current 
diagnosis of residuals of head injury, to include headaches, 
as well as a current diagnosis of degenerative disc disease 
and degenerative arthritis of the cervical spine, as provided 
by the September 1998 VA general medical examination.  
Additionally, there is medical and lay evidence of traumatic 
injuries from a motor vehicle accident in May 1949, in which 
the veteran was apparently thrown from the car he was riding 
in as a passenger.  There is also lay evidence of continuity 
of symptoms of head aches and back pain following service 
(which evidence is presumed credible for purposes of 
determining well-groundedness).  Finally, both the VA 
September 1998 report and the February 1999 report of Dr. 
Roberts provide evidence of a nexus between his current 
diagnosis of chronic headaches and degenerative disc disease 
and degenerative arthritis of the cervical spine.  Thus, the 
Board finds that the evidence is sufficient to well ground 
the veteran's claim for entitlement to service connection for 
these disabilities.


ORDER

Service connection for coronary artery disease with 
hypertension, history of atrial fibrillation and chest pain 
syndrome, loss of teeth due to trauma, and generalized 
anxiety disorder, is denied.

The claims of entitlement to service connection for residuals 
of head injury, to include headaches, and degenerative disc 
disease and degenerative arthritis of the cervical spine 
(claimed as residuals of neck injury) are well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
residuals of head injury, to include headaches, and 
degenerative disc disease and degenerative arthritis of the 
cervical spine (claimed as residuals of neck injury) are well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Review of the record reveals that the VA general medical 
examiner in September 1998, based on the veteran's account of 
his in-service injuries, related the current diagnoses of 
degenerative disc disease and degenerative arthritis of the 
cervical spine to these reported in-service injuries.  The 
examiner also related the veteran's current headaches to the 
reported in-service injuries.  However, it appears that the 
veteran's claims folder and medical history were not 
available for review at the time of the September 1998 
examination.  The United States Court of Appeals for Veterans 
Claims has held that "[i]n order for [VA] to fulfill its duty 
to assist . . . a thorough contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, [is required] so that the evaluation 
of the claim[ed] disability will be a fully informed one."  
38 U.S.C.A. § 5107(a); Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Furthermore, a General Counsel opinion, issued in July 1995, 
held that, pursuant to the statutory duty under 38 U.S.C.A. § 
5107(a) to assist a claimant in the development of facts 
pertinent to a claim, and the decisions of the Court of 
Veterans Appeals interpreting that duty, a Department of 
Veterans Affairs examiner must review a claimant's prior 
medical records when such review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions (emphasis added).  
VAOPGCPREC 20-95 (O.G.C. 20-95).

The September 1998 examination report indicates that the 
veteran's claims folder was not reviewed, and a 
contemporaneous VA psychiatric examination report further 
states that the veteran, himself, was a poor historian.  The 
Board further notes that the veteran has been recently 
diagnosed to have chronic brain syndrome with history of 
transient ischemic attacks.  Thus, the Board finds that the 
veteran should be afforded examinations by a VA orthopedic 
specialist and neurologist, to include review of the 
veteran's medical history, before further appellate review is 
undertaken.  

It is further noted that the veteran has indicated recent 
treatment at VA medical facilities.  Therefore, on remand, 
the RO should obtain and associate these records with the 
claims folder.  

While the Board regrets the additional delay resulting from 
this remand, due process considerations require returning the 
case to the RO.  For the reasons set forth above, the case is 
hereby REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximates dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
residuals of a head injury, including 
headaches, and a neck disorder.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
and neurologist to determine the nature 
and probable etiology of any cervical 
spine (neck) pathology as well as the 
nature and etiology of the veteran's 
headaches.  Subjective complaints and 
objective findings should be legibly 
recorded in detail.  All indicated tests 
and studies, including X-rays, should 
also be conducted.  The claims folder 
must be made available for review by the 
medical examiner prior to the 
examination.  The examiner(s) should also 
express an opinion as to whether the 
veteran's current cervical spine 
disorder(s) and headaches are more likely 
than not related to the injuries received 
in a motor vehicle accident in service in 
May 1949.  The examiner(s) should be 
requested to present all opinions and 
findings, and the reasons therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of head injury, 
to include headaches, and service 
connection for degenerative disc disease 
and degenerative arthritis of the 
cervical spine (claimed as residuals of 
neck injury).  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



